Exhibit 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO

FIRST AMENDED AND RESTATED

SECURITIES PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT
(this “Amendment”), effective as of May 30, 2012 (the “Effective Date”), is by
and between MACKINAC FINANCIAL CORPORATION, a Michigan corporation, with its
principal offices at 130 South Cedar Street, Manistique, MI 49854 (the
“Company”) and STEINHARDT CAPITAL INVESTORS, LLLP, a Delaware limited liability
limited partnership, with its principal offices at 650 Madison Avenue, 17th
Floor, New York, NY  10022 (the “Investor”).  The Company and the Investor are
sometimes individually referred to herein as a “Party” or collectively referred
to herein as the “Parties”.

 

RECITALS

 

A.                                    The Parties have entered into that certain
First Amended and Restated Securities Purchase Agreement dated as of May 23,
2012 (the “Agreement”); and

 

B.                                    The Parties desire to amend the Agreement
pursuant to the terms and conditions of this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.                                     
Definitions.                               Unless otherwise defined in this
Amendment, all capitalized terms herein shall have the meanings ascribed to them
in the Agreement.

 

2.                                      Consideration. The Parties agree that
the consideration for this Amendment consists of the mutual benefits arising
from the modifications set out below.

 

3.                                      Conduct of the Business. 
Section 3.9(c) of the Agreement is deleted in its entirety.

 

4.                                      Investor Standstill Agreements.  The
following text that appears in Section 5.2 of the Agreement is deleted in its
entirety from Section 5.2 of the Agreement:

 

“Notwithstanding the foregoing, the parties hereto agree that nothing in this
Section 5.2 shall apply to any portfolio company with respect to which the
Investor is not the party exercising control over the decision to purchase
Voting Securities or to vote such Voting Securities; provided that the Investor
does not provide to such entity any nonpublic information concerning the Company
or any Company Subsidiary and such portfolio company is not acting at the
request or direction of or in coordination with the Investor; and provided,
further, that ownership of such shares is not attributed to the Investor under
the BHC Act and the rules and regulations promulgated thereunder or any written
interpretation of the foregoing by the staff of the Federal Reserve that has not
been rescinded.”

 

1

--------------------------------------------------------------------------------


 

5.                                      Governance Matters; Board
Representative.  Section 5.8(b) of the Agreement is amended and restated in its
entirety as follows:

 

“(b)                                                   The Board Representative
shall, subject to applicable law, be one of the Company’s and the Governance
Committee’s nominees to serve on the Board of Directors.  The Company shall use
its commercially reasonable efforts to have the Board Representative elected as
a director of the Company by the shareholders of the Company, and the Company
shall solicit proxies for the Board Representative to the same extent as it does
for any of its other Company nominees to the Board of Directors.  At the option
of the Board Representative, the Board of Directors shall cause such Board
Representative to be appointed to any of two (2) of the following three
(3) committees of the Board of Directors, and/or any equivalent committees of
the Bank, as agreed by the Company and the Investor prior to the Closing: the
Compensation Committee, the Governance Committee and the Risk Management
Committee, in each case so long as the Board Representative qualifies to serve
on such committees under the Company’s or the Bank’s corporate governance
guidelines and committee charters currently in effect, as applicable, and
rules applicable to the Company by any exchange on which the Common Shares are
then listed.  The Company shall ensure, and shall cause the Bank to ensure, that
each committee of the Board of Directors and any equivalent committees of the
Bank shall have at least four (4) members for so long as the Investor shall have
the right to appoint a Board Representative.  The Investor covenants and agrees
to hold all such information obtained from its Board Representative in
confidence pursuant to the confidentiality and non-disclosure provisions of
Section 3.3(b) above.”

 

6.                                      Governance Matters; Board Observer. 
Section 5.8(d) of the Agreement is amended and restated in its entirety as
follows:

 

“(d)                                                   The Company hereby agrees
that, from and after the Closing Date, for so long as the Investor and its
Affiliates in the aggregate have a Qualifying Ownership Interest and do not have
a Board Representative currently serving on the Board of Directors and the Bank
Board (or have a Board Representative whose appointment is subject to receipt of
regulatory approvals), the Company shall, subject to applicable law, invite a
person designated by the Investor and reasonably acceptable to the Company (the
“Board Observer”) to attend meetings of the Board of Directors and the Bank
Board in a nonvoting observer capacity.  The Board Observer shall be entitled to
attend such meetings only in the event the Investor does not have a Board
Representative on the Board of Directors and the Bank Board.  The Board Observer
shall not have any right to vote on any matter presented to the Board of
Directors or the Bank Board.  The Company shall give the Board Observer written
notice of each meeting of the Board of Directors and the Bank Board at the same
time and in the same manner as the members of the Board of Directors or the Bank
Board (as the case may be), shall provide the Board Observer with all written
materials and other information given to members of the Board of Directors or
the Bank Board (as the case may be) at the same time such materials and
information are given to such members and shall permit the Board Observer to
attend as an observer at all meetings thereof, and in

 

2

--------------------------------------------------------------------------------


 

the event the Company proposes to take any action by written consent in lieu of
a meeting, the Company shall give written notice thereof to the Board Observer
prior to the effective date of such consent describing the nature and substance
of such action and including the proposed text of such written consents;
provided, however, that: (1) the Board Observer may be excluded, from executive
sessions comprised solely of independent directors, by the Chairman of the Board
(or, if applicable, the lead or presiding independent director) if, in the
written advice of counsel, such exclusion is necessary in order for the Company
to comply with applicable law, regulation or stock exchange listing standards
(it being understood that it is not expected that the Board Observer would be
excluded from routine executive sessions); (2) the Company, the Board of
Directors, the Bank and the Bank Board shall have the right to withhold any
information and to exclude the Board Observer from any meeting or portion
thereof if doing so is, in the written advice of counsel, (i) necessary to
protect the attorney-client privilege between such party and counsel or
(ii) necessary to avoid a violation of fiduciary requirements under applicable
law; and (3) the Investor shall cause the Board Observer to agree to hold in
confidence and trust and to act in a fiduciary manner with respect to all
information provided to the Board Observer.  The Investor covenants and agrees
to hold all such information obtained from the Board Observer as provided in the
prior sentence in confidence pursuant to the confidentiality and non-disclosure
provisions of Section 3.3(b) above.  If the Investor and its Affiliates in the
aggregate no longer have a Qualifying Ownership Interest, the Investor will have
no further rights under this Section 5.8(d).”

 

7.                                      Binding Agreement.  All of the terms and
provisions of this Amendment shall be binding upon the Parties hereto and their
respective successors and assigns, and shall inure to the benefit of the Parties
hereto and their respective successors and assigns.

 

8.                                      Counterparts.  This Amendment may be
executed in multiple counterparts and transmitted by facsimile, by electronic
mail in portable document format (“PDF”) form or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a Party’s
signature, with each such counterpart, facsimile or PDF signature constituting
an original and all of which together constituting one and the same original.

 

9.                                      Continuing Validity.  Except as
expressly modified by this Amendment, the terms and conditions of the Agreement
will remain unchanged and in full force and effect, and are expressly
incorporated by reference in this Amendment.  In the event of a conflict between
the terms of this Amendment and the Agreement, the terms of this Amendment will
prevail.

 

SIGNATURES ON THE FOLLOWING PAGE

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.

 

THE COMPANY:

 

MACKINAC FINANCIAL CORPORATION

 

By:

/s/ Paul D. Tobias

 

Name:

Paul D. Tobias

 

Title:

Chairman and Chief Executive Officer

 

 

THE INVESTOR:

 

STEINHARDT CAPITAL INVESTORS, LLLP

 

BY:              STEINHARDT CAPITAL MANAGEMENT, LLC

ITS:           GENERAL PARTNER

 

By:

/s/ David R. Steinhardt

 

Name:

David R. Steinhardt

 

Title:

Manager

 

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO FIRST AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------